


Exhibit 10.8
APOLLO GROUP, INC.
AMENDED AND RESTATED
2000 STOCK INCENTIVE PLAN

PLAN AMENDMENT


The Apollo Group, Inc. 2000 Stock Incentive Plan, as amended and restated (the
“Plan”), is hereby further amended, effective October 6, 2011, as follows:


1.    Section 3.1(r) of the Plan is hereby amended in its entirety to read as
follows:


“(r) “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goals for a Participant for a
Performance Period. The Performance Criteria that will be used to establish
Performance Goals are limited to the following: (i) pre-tax or after-tax net
earnings or net income, (ii) sales or revenue growth, (iii) cash flow, operating
cash flow or free cash flow objectives, (iv) return on assets or net assets, (v)
return on stockholder equity, (vi) return on capital or invested capital, (vii)
Stock price per share or growth in Stock price per share, (viii) total
stockholder return, (ix) operating margin or gross or net profit margin, (x)
earnings per share, (xi) market share, (xii) operating income or pre-tax or
after-tax net operating income, (xiii) operating profit or pre-tax or after-tax
net operating profit, (xiv) operating earnings or pre-tax or after-tax net
operating earnings, (xv) earnings or operating income before interest, taxes,
depreciation, amortization and/or charges for stock-based compensation, (xvi)
economic value-added models, (xvii) cost reductions, (xviii) budget objectives,
(xix) litigation and regulatory resolution goals, (xx) expense control goals,
(xxi) measures of student academic success, (xxii) measures of student
satisfaction at one or more of the Company’s universities or throughout the
Company’s university system as a whole, as formulated by the Committee and
validated in one or more instances through one or more independently-conducted
surveys, (xxiii) measures of faculty performance at one or more of the Company’s
universities or throughout the Company’s university system as a whole, (xxiv)
measures of faculty satisfaction at one or more of the Company’s universities or
throughout the Company’s university system as a whole, as formulated by the
Committee and validated in one or more instances through one or more
independently-conducted surveys, and (xxv) measures to enhance student
protection or student service at one or more of the Company’s universities or
throughout the Company’s university system as a whole. Any of the foregoing
criteria may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group or as measured in
terms of one or more business units or Subsidiaries of the Company. The
Committee shall, within the time prescribed by Section 162(m) of the Code,
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period for such Participant.”


2.    Section 3.1(s) of the Plan is hereby amended in its entirety to read as
follows:


        

--------------------------------------------------------------------------------




“(s) Performance Goals means, for a Performance Period, the goals established in
writing by the Committee for the Performance Period based upon the Performance
Criteria. The Committee, in its discretion, may, within the time prescribed by
Section 162(m) of the Code for establishing the Performance Goal or Goals,
specify one or more of the following adjustments or modifications to be made in
the calculation of such Performance Goal or Goals: (i) asset impairments or
write-downs, including impairment charges related to goodwill, intangible assets
or other long-lived assets, (ii) litigation verdicts, judgments or claim
settlements, (iii) the effect of changes in tax law, accounting principles or
other laws, regulations or provisions affecting reported results, (iv) accruals
for reorganization and restructuring programs, (v) extraordinary nonrecurring
items, including those addressed in management's discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year, and any other item that is
either unusual or infrequent in nature, as determined in accordance with
Accounting Standards Codification Topic 225-20 “Extraordinary and Unusual
Items”, (vi) the operations of any business acquired by the Company (or any
Subsidiary) or of any joint venture in which the Company (or any Subsidiary)
participates, (vii) the divestiture of one or more business operations or the
assets of the Company or (any Subsidiary) or of any joint venture in which the
Company (or any Subsidiary) participates, (viii) the costs incurred in
connection with such acquisitions or divestitures, (ix) the financial results of
any businesses classified as discontinued operations for all or a portion of the
applicable performance or measurement period, (x) items of income, gain, loss or
expense attributable to the operations of any business acquired or divested by
the Company or any Subsidiary, (xi) stock-based compensation and (xii) cash
payments made in settlement of incentive awards under the Plan or any other plan
or program implemented by the Company or any Subsidiary.


In addition to the foregoing adjustments, should the Performance Goal be tied to
cash flow, operating cash flow or free cash flow objectives, then the Committee
may, in establishing the applicable targets, authorize adjustments, deductions
and/or exclusions with respect to one or more of the following items to the
extent those items are to be utilized in the calculation of cash flow, operating
cash flow or free cash flow for any or all of the fiscal years within the
applicable Performance Period or any other fiscal year that serves as a base or
comparative measurement year: (i) cash amounts expended in the acquisition of
property, plant and equipment, (ii) cash amounts paid in connection with actual
or proposed acquisitions of one or more businesses or the assets of one or more
businesses, (iii) cash flows or adjusted cash flows attributable to any
businesses or assets acquired or divested during the Performance Period (or
other relevant measurement period), (iv) cash amounts paid as interest expense,
(v) cash amounts received as interest income, (vi) cash amounts paid in
connection with judgments, verdicts and settlements with respect to specified
litigation matters, (vii) increases or decreases in restricted cash attributable
to Title IV student funding, (viii) increases or decreases in working capital,
(ix) cash flows or adjusted cash flows attributable to new businesses or
entities begun by the Company or any Subsidiary, (x) cash flow impact of
inter-party transactions between or among the Company and one or more
Subsidiaries involving the acquisition, licensing or cost sharing of intangible
assets.

--------------------------------------------------------------------------------






In further clarification of the various adjustments that may be made to one or
more Performance Goals in accordance with this Section 3.1(s) and without
limiting the scope or generality of those permissible adjustments, should the
Performance Goal be tied to any net income, operating income or operating profit
objectives, then the Committee may, in establishing the applicable net income,
operating income or operating profit target, authorize one or more of the
following adjustments to net income, operating income or operating profit for
any fiscal year within the applicable Performance Period:


(i)     the exclusion of all acquisition costs expensed for the applicable
fiscal year, whether relating to acquisitions effected during that year or any
prior fiscal year,


(ii)     the exclusion of all income, gain or loss attributable to companies or
other entities acquired during the applicable fiscal year,


(iii)     the exclusion of impairment charges related to goodwill, intangible
assets or other long-lived assets,


(iv)     the exclusion of amounts expensed in connection with judgments,
verdicts and settlements with respect to specified litigation matters,


(v)    the exclusion of stock-based compensation expense or costs, as computed
in accordance with applicable accounting principles, and


(vi)    any other applicable adjustments authorized in accordance with the
foregoing provisions of this Section 3.1(s).


3.    Any Awards made under the Plan on the basis of the foregoing revisions to
Sections 3.1(r) and 3.1(s) of the Plan effected by this Plan Amendment are
hereby subject to the approval of this Plan Amendment by the holders of the
Company’s outstanding voting stock, and no Awards based on those revisions shall
be settled unless and until such stockholder approval is obtained.


4.    Except as modified by this Plan Amendment, all the terms and provisions of
the Plan shall continue in full force and effect.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, APOLLO GROUP, INC. has caused this Plan Amendment to be
executed on its behalf by its duly-authorized officer on this 6th day of October
2011.


APOLLO GROUP, INC.
 
 
By: /s/ Sean Martin______________________________
Title: Senior Vice President, General Counsel and Secretary
































































